
	
		II
		109th CONGRESS
		2d Session
		S. 2855
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 18, 2006
			Mr. Biden (for himself
			 and Mr. Jeffords) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe Drinking Water Act to
		  eliminate security risks by replacing the use of extremely hazardous gaseous
		  chemicals with inherently safer technologies.
	
	
		1.Short titleThis Act may be cited as the
			 Community Water Treatment Hazards
			 Reduction Act of 2006.
		2.Use of inherently
			 safer technologies at water facilitiesPart F of the Safe Drinking Water Act (42
			 U.S.C. 300j–21 et seq.) is amended by adding at the end the following:
			
				1466.Use of inherently
				safer technologies at water facilities
					(a)DefinitionsIn this section:
						(1)Harmful
				intentional actThe term
				harmful intentional act means a terrorist attack or other
				intentional act carried out upon a water facility that is intended—
							(A)to substantially disrupt the ability of the
				water facility to provide safe and reliable—
								(i)conveyance and treatment of wastewater or
				drinking water;
								(ii)disposal of effluent; or
								(iii)storage of a potentially hazardous chemical
				used to treat wastewater or drinking water;
								(B)to damage critical infrastructure;
							(C)to have an adverse effect on the
				environment; or
							(D)to otherwise pose a significant threat to
				public health or safety.
							(2)Inherently
				safer technologyThe term
				inherently safer technology means a technology, product, raw
				material, or practice the use of which, as compared to the current use of
				technologies, products, raw materials, or practices, significantly reduces or
				eliminates—
							(A)the possibility of release of a substance
				of concern; and
							(B)the hazards to public health and safety and
				the environment associated with the release or potential release of a substance
				of concern.
							(3)SecretaryThe term Secretary means the
				Secretary of Homeland Security (or a designee).
						(4)Substance of
				concern
							(A)In
				generalThe term
				substance of concern means any chemical, toxin, or other substance
				that, if transported or stored in a sufficient quantity, would have a high
				likelihood of causing casualties and economic damage if released or otherwise
				successfully targeted by a harmful intentional act, as determined by the
				Administrator, in consultation with the Secretary.
							(B)InclusionsThe term substance of concern
				includes—
								(i)any substance included in Table 1 or 2
				contained in section 68.130 of title 40, Code of Federal Regulations (or a
				successor regulation), published in accordance with section 112(r)(3) of the
				Clean Air Act (42 U.S.C. 7412(r)(3)); and
								(ii)any other highly hazardous gaseous toxic
				material or substance that, if transported or stored in a sufficient quantity,
				could cause casualties or economic damage if released or otherwise successfully
				targeted by a harmful intentional act, as determined by the Administrator, in
				consultation with the Secretary.
								(5)Treatment
				worksThe term
				treatment works has the meaning given the term in section 212 of
				the Federal Water Pollution Control Act (33 U.S.C. 1292).
						(6)Vulnerability
				zoneThe term
				vulnerability zone means, with respect to a substance of concern,
				the geographic area that would be affected by a worst-case release of the
				substance of concern, as determined by the Administrator on the basis
				of—
							(A)an assessment that includes the information
				described in section 112(r)(7)(B)(ii)(I) of the Clean Air Act (42 U.S.C.
				7412(r)(7)(B)(ii)(I)); or
							(B)such other assessment or criteria as the
				Administrator determines to be appropriate.
							(7)Water
				facilityThe term water
				facility means a treatment works or public water system owned or
				operated by any person.
						(b)Regulations
						(1)In
				generalNot later than 90
				days after the date of enactment of this section, the Administrator, in
				consultation with the Secretary and other Federal, State, and local
				governmental entities, security experts, owners and operators of water
				facilities, and other interested persons shall—
							(A)compile a list of all high-consequence
				water facilities, as determined in accordance with paragraph (2); and
							(B)notify each owner and operator of a water
				facility that is included on the list.
							(2)Identification
				of high-consequence water facilities
							(A)In
				generalSubject to
				subparagraph (B), in determining whether a water facility is a high-consequence
				water facility, the Administrator shall consider—
								(i)the number of people located in the
				vulnerability zone of each substance of concern that could be released at the
				water facility;
								(ii)the critical infrastructure (such as health
				care, governmental, or industrial facilities or centers) served by the water
				facility;
								(iii)any use by the water facility of large
				quantities of 1 or more substances of concern; and
								(iv)the quantity and volume of annual shipments
				of substances of concern to or from the water facility.
								(B)Tiers of
				facilities
								(i)In
				generalExcept as provided in
				clauses (ii) through (iv), the Administrator shall classify high-consequence
				water facilities designated under this paragraph into 3 tiers, and give
				priority to orders issued for, actions taken by, and other matters relating to
				the security of, high-consequence water facilities based on the tier
				classification of the high-consequence water facilities, as follows:
									(I)Tier 1
				facilitiesA Tier 1
				high-consequence water facility shall have a vulnerability zone that covers
				more than 100,000 individuals and shall be given the highest priority by the
				Administrator.
									(II)Tier 2
				facilitiesA Tier 2
				high-consequence water facility shall have a vulnerability zone that covers
				more than 25,000, but not more than 100,000, individuals and shall be given the
				second-highest priority by the Administrator.
									(III)Tier 3
				facilitiesA Tier 3
				high-consequence water facility shall have a vulnerability zone that covers
				more than 10,000, but not more than 25,000, individuals and shall be given the
				third-highest priority by the Administrator.
									(ii)Mandatory
				designationIf the
				vulnerability zone for a substance of concern at a water facility contains more
				than 10,000 individuals, the water facility shall be—
									(I)considered to be a high-consequence water
				facility; and
									(II)classified by the Administrator to an
				appropriate tier under clause (i).
									(iii)Discretionary
				classificationA water
				facility with a vulnerability zone that covers 10,000 or fewer individuals may
				be designated as a high consequence facility, on the request of the owner or
				operator of a water facility, and classified into a tier described in clause
				(i), at the discretion of the Administrator.
								(iv)ReclassificationThe Administrator—
									(I)may reclassify a high-consequence water
				facility into a tier with higher priority, as described in clause (i), based on
				an increase of population covered by the vulnerability zone or any other
				appropriate factor, as determined by the Administrator; but
									(II)may not reclassify a high-consequence water
				facility into a tier with a lower priority, as described in clause (i), for any
				reason.
									(3)Options
				feasibility assessment on use of inherently safer technology
							(A)In
				generalNot later than 90
				days after the date on which the owner or operator of a high-consequence water
				facility receives notice under paragraph (1)(B), the owner or operator shall
				submit to the Administrator an options feasibility assessment that
				describes—
								(i)an estimate of the costs that would be
				directly incurred by the high-consequence water facility in transitioning from
				the use of the current technology used for 1 or more substances of concern to
				inherently safer technologies; and
								(ii)comparisons of the costs and benefits to
				transitioning between different inherently safer technologies, including the
				use of—
									(I)sodium hypochlorite;
									(II)ultraviolet light;
									(III)other inherently safer technologies that
				are in use within the applicable industry; or
									(IV)any combination of the technologies
				described in subclauses (I) through (III).
									(B)Considerations
				in determining estimated costsIn estimating the transition costs
				described in subparagraph (A)(i), an owner or operator of a high-consequence
				water facility shall consider—
								(i)the costs of capital upgrades to transition
				to the use of inherently safer technologies;
								(ii)anticipated increases in operating costs of
				the high-consequence water facility;
								(iii)offsets that may be available to reduce or
				eliminate the transition costs, such as the savings that may be achieved
				by—
									(I)eliminating security needs (such as
				personnel and fencing);
									(II)complying with safety regulations;
									(III)complying with environmental regulations
				and permits;
									(IV)complying with fire code
				requirements;
									(V)providing personal protective
				equipment;
									(VI)installing safety devices (such as alarms
				and scrubbers);
									(VII)purchasing and maintaining insurance
				coverage;
									(VIII)conducting appropriate emergency response
				and contingency planning;
									(IX)conducting employee background checks;
				and
									(X)potential liability for personal injury and
				damage to property; and
									(iv)the efficacy of each technology in treating
				or neutralizing biological or chemical agents that could be introduced into a
				drinking water supply by a terrorist or act of terrorism.
								(C)Use of
				inherently safer technologies
								(i)In
				generalSubject to clause
				(ii), not later than 90 days after the date of submission of the options
				feasibility assessment required under this paragraph, the owner or operator of
				a high-consequence water facility, in consultation with the Administrator, the
				Secretary, the United States Chemical Safety and Hazard Investigation Board,
				local officials, and other interested parties, shall determine which inherently
				safer technologies are to be used by the high-consequence water
				facility.
								(ii)ConsiderationsIn making the determination under clause
				(i), an owner or operator—
									(I)may consider transition costs estimated in
				the options feasibility assessment of the owner or operator (except that those
				transition costs shall not be the sole basis for the determination of the owner
				or operator);
									(II)shall consider long-term security
				enhancement of the high-consequence water facility;
									(III)shall consider comparable water facilities
				that have transitioned to inherently safer technologies; and
									(IV)shall consider the overall security impact
				of the determination, including on the production, processing, and
				transportation of substances of concern at other facilities.
									(c)Enforcement
						(1)In
				generalIn accordance with
				the tiers and priority system established under subsection (b)(2)(B), subject
				to paragraph (2), the Administrator—
							(A)shall prioritize the use of inherently
				safer technologies at high-consequence facilities listed under subsection
				(b)(1);
							(B)subject to the availability of grant funds
				under this section, not later than 90 days after the date on which the
				Administrator receives an options feasibility assessment from an owner or
				operator of a high-consequence water facility under subsection (b)(3)(A), shall
				issue an order requiring the high-consequence water facility to eliminate the
				use of 1 or more substances of concern and adopt 1 or more inherently safer
				technologies; and
							(C)may seek enforcement of an order issued
				under paragraph (2) in the appropriate United States district court.
							(2)De minimis
				useNothing in this section
				prohibits the de minimis use of a substance of concern as a residual
				disinfectant.
						(d)Grants
						(1)In
				generalIn accordance with
				the tiers and priority system established under subsection (b)(2)(B), the
				Administrator shall provide grants to high-consequence facilities (including
				high-consequence facilities subject to an order issued under subsection
				(c)(1)(C) and water facilities described in paragraph (6)) for use in paying
				capital expenditures directly required to complete the transition of the
				high-consequence water facility to the use of 1 or more inherently safer
				technologies.
						(2)ApplicationA high-consequence water facility that
				seeks to receive a grant under this subsection shall submit to the
				Administrator an application by such date, in such form, and containing such
				information as the Administrator shall require, including information relating
				to the transfer to inherently safer technologies, and the proposed date of such
				a transfer, described in subsection (b)(3)(B).
						(3)Deadline for
				transitionAn owner or
				operator of a high-consequence water facility that is subject to an order under
				subsection (c)(1)(C) and that receives a grant under this subsection shall
				begin the transition to inherently safer technologies described in paragraph
				(1) not later than 90 days after the date of issuance of the order under
				subsection (c)(1)(C).
						(4)Facility
				upgradesAn owner or operator
				of a high-consequence water facility—
							(A)may complete the transition to inherently
				safer technologies described in paragraph (1) within the scope of a greater
				facility upgrade; but
							(B)shall use amounts from a grant received
				under this subsection only for the capital expenditures directly relating to
				the transition to inherently safer technologies.
							(5)Operational
				costsAn owner or operator of
				a high-consequence water facility that receives a grant under this subsection
				may not use funds from the grant to pay or offset any ongoing operational cost
				of the high-consequence water facility.
						(6)Other
				requirementsAs a condition
				of receiving a grant under this subsection, the owner or operator of a
				high-consequence water facility shall—
							(A)upon receipt of a grant, track all cost
				savings resulting from the transition to inherently safer technologies,
				including those savings identified in subsection (b)(4)(B)(iii); and
							(B)for each fiscal year for which grant funds
				are received, return an amount to the Administrator equal to 50 percent of the
				savings achieved by the high-consequence water facility (but not to exceed the
				amount of grant funds received for the fiscal year) for use by the
				Administrator in facilitating the future transition of other high-consequence
				water facilities to the use of inherently safer technologies.
							(7)Interim
				transitionsA water facility
				that transitioned to the use of 1 or more inherently safer technologies after
				September 11, 2001, but before the date of enactment of this section, and that
				qualifies as a high-consequence facility under subsection (b)(2), in accordance
				with any previous report submitted by the water facility under section 112(r)
				of the Clean Air Act (42 U.S.C. 7412(r)) and as determined by the
				Administrator, shall be eligible to receive a grant under this
				subsection.
						(e)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this section $125,000,000 for each
				of fiscal years 2007 through
				2011.
					.
		
